By the Court.
Sandford, J.
-(All the justices of the court concurring.) — Under the former practice, the defendant would probably be adjudged to be in contempt, for disobeying the injunction. But injunctions are now by orders and not by writ, and all orders are similarly signed, and all must be served in the same mode. For the purpose of founding a proceeding for a contempt of court, it was necessary in the courts of law, under the old system, to show the original with the signature of the judge, at the time of delivering the copy. The code of procedure has made no change in the practice in this respect. The service in this case was defective, and although it may *640have been sufficient as a notice of the injunction to save the rights of the plaintiffs, it does not suffice to found a proceeding for a contempt of court. (The default was opened, and the order appointing a receiver affirmed on the merits.)